Title: To James Madison from DeWitt Clinton, 3 June 1808
From: Clinton, DeWitt
To: Madison, James



Sir
New York 3 June 1808

It is mentioned to me that a person of the name of James Main now of this City is an applicant for a Consular Appointment and that he has obtained by surprise some respectable names to his recommendation.  To prevent the administration from being deceived into an improper appointment, I have been solicited to transmit the enclosed documents.
Samuel Barclay of the City of New York being duly affirmed did say that in the course of the last 18 months he heard James Main of the said City declare that he thanked his God he was not a Citizen of such a disgraced republic (meaning the United States).

S. B.


lbernica  2d. June 1808
before D. W. C.


The above named Samuel Barclay is a respectable citizen in whose integrity full confidence may be reposed


D. W. C.


At the request of several respectable citizens I hereby certify that On the 23d. day of November last, James Main purchased at public auction, certain goods to the amount of 300 Dollars in the name of George Robinson.  I doubting the agency of Mr Main called on Robinson to ascertain whether said Main was authorized by him to purchase said goods, who declared he was not.  In the course of the day the said Main called for the goods but the delivery to him was declined as it was extremely palpable that he was desirous of obtaining possession of the same under the color of false pretexts.  He knowing his own credit to be so low, was obviously his inducement for making the purchase in the name of Mr Robinson.  After this detection he did not take the goods.


W. F. B.


From my knowledge of William F Bell I have no doubt of the correctness of the written representation.  He is a man of good character and full confidence may be reposed in his veracity.


D. W. C.

